Citation Nr: 1336594	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  05-32 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for right ulnar nerve impairment, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1988. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that, during the course of this appeal, the Veteran's evaluation for his right ulnar nerve impairment was reduced to 10 percent.  However, in a June 2009 statement of the case (SOC), it was noted that the reduction had been improper and the Veteran's 20 percent evaluation was restored, effective from the original date assigned.  As such, as reflected above, at issue presently is simply whether the Veteran is entitled to a rating in excess of 20 percent for his right ulnar nerve impairment.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.  

The Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, in April 2011 and September 2012.  In the latter remand, the Board assumed jurisdiction over a claim of entitlement to TDIU which, when reasonably raised, is a component of an increased rating claim rather than a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As addressed below, the TDIU component of the claim must be remanded.  As a result of how VA tracks appeals through use of the Veterans Appeals Control and Locator System (VACOLS), the Board has listed the TDIU issue as a separate "claim" for administrative purposes only.

A review of the Virtual VA electronic records storage system reveals additional records not associated with the claims folder.  With the exception of a brief on appeal from the Veteran's representative, the RO has reviewed these documents in deciding the case.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is ambidextrous with a history of performing all tasks but writing with his right upper extremity; his right upper extremity is deemed the functional equivalent of the dominant extremity.

2.  The Veteran's right (major) shoulder disability results in limitation of arm motion well above midway between side and shoulder level even when considering functional impairment on use; there is no malunion, frequent dislocations of the scapulohumeral joint with guarding of all arm movements, fibrous union or nonunion of the humerus, ankylosis, or loss of head.

3.  The Veteran's right ulnar neuropathy more closely approximates moderate incomplete paralysis due to symptoms of dysesthesias of the right hand and fingers, 4/5 upper extremity and hand strength, and mild disuse atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for service-connected right (major) shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.69, 4.71a, 4.73 Diagnostic Codes (DCs) 5201-03, 5301 (2013).

2.  The criteria for a 30 percent rating for service-connected right (major) ulnar impairment have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.69, 4.17a, 4.120, 4.123, 4.124, 4.124a, DC 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his increased rating claims in February 2003.  A pre-adjudicatory RO letter dated November 2003 notified the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims and the relative duties upon himself and VA in obtaining this evidence.  Examples of evidence needed to support the claims were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disabilities had worsened. 

A post-adjudicatory RO letter in October 2012 provided a fully compliant VCAA notice, to include the criteria for establishing a disability rating, and the criteria for establishing an effective date of award.  The claims were then readjudicated in a May 2013 supplemental statement of the case (SSOC) which cured any timing deficiencies.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

The Board notes that the Veteran has reported working for the much of the appeal period.  He has not reported having filed a disability claim with the Social Security Administration (SSA).  There is a reference to his daughter filing an SSA claim in January 1996.  Thus, at this time, the Board is unaware of any relevant records in the possession of SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim.")

Additionally, in March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the March 2011 hearing, the undersigned noted the issues on appeal and information was solicited regarding the severity of the Veteran's symptoms, to include the impact such has on his employment and daily life.  Based on this questioning, the undersigned determined that additional examination may be warranted.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim(s)," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  To the extent any deficiencies exist, they were cured with a Board remand for additional development which provided the Veteran an additional opportunity to identify evidence relevant to his claims, and afforded him additional VA examination.  Thus, the Board may proceed to adjudicate the claims based on the current record.

The Veteran was also afforded VA Compensation and Pension (C&P) examinations in April 2004, June 2009, May 2011 and February 2012.  The Board finds that the May 2011 and February 2012 examination reports contain all findings necessary to adjudicate the claims.  Since these examinations, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Additionally, the record has been supplemented with the addition of private and VA clinic records along with the competent testimony of the Veteran concerning the effects of his disabilities on his daily life and occupational functioning.  Neither the Veteran nor his representative has alleged that the February 2012 examination is inadequate for rating purposes.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Board further finds that the RO has complied with the Board's remand directives.  In this respect, the RO re-issued a VCAA notice in October 2012, obtained updated VA treatment records, provided the Veteran VA examination and readjudicated the claims in a May 2013 SSOC.  As such, the Board finds that the RO has substantially complied with the Board's earlier remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable criteria

The Veteran contends that his service-connected right shoulder and ulnar disabilities warrant higher ratings.  He reports being ambidextrous using his left hand to write and using his right upper extremity for all other activities.  Thus, he also argues that his right upper extremity should be considered the dominant upper extremity for VA rating purposes.

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5200 evaluate ankylosis.  38 C.F.R. § 4.71a, DC 5200.  Favorable ankylosis, abduction to 60 degrees, can reach head and mouth warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Id.  Ankylosis, intermediate between favorable and unfavorable, warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  Id.

For reference purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

The criteria of DC 5201 provide a 20 percent rating for limitation of arm motion at shoulder level for the minor and major arm.  38 C.F.R. § 4.71, DC 5201.  Limitation of arm motion midway between side and shoulder level warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Id.  Limitation of motion to 25 degrees from side warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Id.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

The criteria of DCs 5202 evaluate impairment of the humerus.  38 C.F.R. § 4.71a, DC 5202.  Malunion with moderate deformity warrants a 20 percent rating for the minor or major extremity.  Id.  Malunion with marked deformity warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Id.  Recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating for the minor or major extremity.  Id.  Recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Id.

Additionally, impairment of the humerus with fibrous union warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Id.  Nonunion (false flail joint) warrants a 50 percent rating for the minor extremity and a 60 percent rating for the major extremity.  Id.  Loss of head (flail shoulder) warrants a 70 percent rating for the minor extremity and a 80 percent rating for the major extremity.  Id.

The criteria of DC 5203 provide a maximum 20 percent rating for impairment of the clavicle or scapula with either dislocation or nonunion with loose movement.  38 C.F.R. § 4.71a, DC 5203.

The Veteran's has demonstrated findings consistent with a labral tear in the right shoulder.  The word labrum refers to the anatomic nomenclature for an edge, brim or liplike structure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 998 (30th ed. 2003).  As it pertains to the shoulder, the labral tear represents a tear in the ring of fibrocartilage attached to the rim of the glenoid cavity of the scapula.  Id.  Thus, the Board determines that the Veteran's labral tear in the right shoulder does not involve a muscle injury which warrants consideration of the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56. 

Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

DC 8516 provides the rating criteria for the ulnar nerve.  Complete paralysis of the ulnar nerve of the major upper extremity contemplates "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Complete paralysis is evaluated as 60 percent for the major limb, and 50 percent for the minor limb.  Severe paralysis warrants a 40 percent rating for the major limb and a 30 percent rating for the minor limb.  Moderate paralysis warrants a 30 percent rating for the major limb and a 20 percent rating for the minor limb. 

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

III.  Factual Summary

Historically, the Veteran self-reported being left hand dominant on his March 1982 enlistment examination.  He was first treated for a right shoulder sprain in June 1984 and was diagnosed with a subluxating shoulder in January 1988.

On his initial VA examination in July 1988, the Veteran described recurrent dislocation and subluxations of his right shoulder.  He also reported numbness of his right 5th finger and palm of hand, which was diagnosed as ulnar nerve paresthesias.  On this examination, the Veteran was identified as right-handed, but no explanation as to how this was determined was provided.

By means of a rating decision dated September 1988, the RO granted service connection for dislocation of the right (minor) shoulder with limitation of motion, and assigned an initial 20 percent rating under DC 5203.  The RO also granted service connection for ulnar nerve impairment of the right (minor) arm, and assigned an initial 10 percent rating under DC 8516.

Thereafter, the Veteran continued to report right shoulder subluxations with tingling and numbness of his right hand as well as right elbow stiffness.  VA C&P examination of the right shoulder in December 1994 was significant for slight atrophy of the right deltoid, crepitations and decreased muscle strength.  An examination of his peripheral nervous system was significant for 3/5 strength of the adductors and abductors, 3/5 strength of the forearm flexors and extensors, atrophy of the hypothenar eminence, blunting of sensation in the distribution from C7 to T1, and weak hand grip when compared to the left.  The Veteran was diagnosed with residuals of recurrent dislocation of the right shoulder with brachial plexopathy involving the medial cord causing ulnar neuropathy of the right upper extremity.

An RO rating decision dated May 1995 awarded a 20 percent rating for ulnar neuropathy of the right upper extremity under DC 8516.

In pertinent part, the Veteran's subsequent VA clinic records are significant for a January 2003 electromyography (EMG) study which was interpreted as showing mild chronic right ulnar mononeuropathy due to axonal degeneration without active denervation, evidence of good reinnervation, and a lesion proximal to the flexor carpi ulnaris (FCU) branch but distal to the mean angular change of shoulder (MACS) as possibly a residual of previous injury.

The Veteran filed his current claims for increased ratings in September 2003.  In a statement received in December 2003, the Veteran described an increased severity of pain, weakness and numbness.  He further described an inability to perform overhead chores, being unable to hold an infant in his right arm and having loss of right hand grip. 

On VA C&P examination of the right shoulder in April 2004, the Veteran described a history of right shoulder dislocations with the last dislocation occurring 4 years previous.  He also experienced subluxations with pain, stiffness, aching and soreness.  On repetitive use and weather changes, he experienced fatigability as well as increased pain and soreness.  He was able to perform his work duties as truck driver which did not require loading or unloading.  He had difficulty with normal daily activities due to his right shoulder.  On examination, the right shoulder showed some anterior tenderness, soreness and pain to palpation.  There was pain throughout range of motion.  The Veteran had active forward flexion to 130 degrees and abduction to 140 degrees.  He had passive internal and external rotation to 90 degrees.  He could abduct and flex to 170 degrees, as well as internally and externally rotate to 90 degrees, with pain at extremes of motion.  There was no guarding with good strength in his rotator cuff muscles.  An x-ray examination was interpreted as showing minimal degenerative changes in the right acromioclavicular and shoulder joints.

On VA C&P examination of the right ulnar nerve disability in April 2004, the Veteran described painful near-dislocation episodes of the right shoulder with dysesthesias of the right hand.  He occasionally dropped items from his right hand with episodes of right arm numbness.  He had infrequent lancinating pain in the right arm as well as 4th and 5th fingers if he inadvertently placed pressure on the right ulnar groove.  On examination, the Veteran demonstrated full range of motion (ROM) of the right shoulder with pain developing at 100 degrees of elevation.  Tinel's test was positive at the right cubital tunnel, which reproduced dysesthesias in the right 4th and 5th fingers.  Motor examination was intact.  Sensory examination was intact distally to 2-point discrimination, vibration and position sense except for depressed vibration perception in the right 5th finger.  The examiner provided the following conclusion:

Patient sustained a stretch injury of the right ulnar nerve, with partial recovery but continuing dysesthesias in the 4th and 5th fingers and the ulnar side of the hand.  Examination shows a positive Tinel's sign at the right elbow, reproducing his symptom, but EMG shows that the ulnar nerve is proximal to the elbow.  Neurological examination is normal except for decreased vibratory sense in the right 5th finger.  Musculoskeletal examination shows full ROM of the right shoulder joint but some pain on elevation.  The patient is a truck driver, and h[a]s some difficulty loading/unloading the truck because he is right handed and has use-related pain in the right shoulder.  The mild residual neuropathy is not disabling.

An August 2004 VA clinic record noted the Veteran's report of multiple right shoulder dislocations which he treated with up to 9 Tylenols per day.  His symptoms were aggravated by lifting and raising his arm over his head.  He also experienced weakness with the arm falling asleep.

In a statement received in January 2005, the Veteran described loss of arm and hand strength when using any type of vibrating tool or as the end-of-day effects of using his right arm with work duties.  He could no longer ride a motorcycle, and was unable to bow hunt due to an inability to fully draw the bow.

An October 2005 VA clinic record noted the Veteran's complaint of increased right arm neuropathy symptoms.  He described being unable to hold his grand-daughter for any period of time.  

A January 2006 VA clinic record included a physician opinion that the Veteran had no physical limitations from working as a truck driver.  It was indicated that another physician determined that the Veteran was unable to lift 10 pounds.  A neurology consultation that month noted that a prior consultation in June 2005 resulted in an impression that the Veteran demonstrated mild right arm atrophy which was within the range of disuse atrophy.  A November 2005 EMG was interpreted as showing findings consistent with minor residuals from previously diagnosed mild chronic right ulnar mononeuropathy from axonal degeneration.  At the present time, the Veteran reported being turned down from a job due to his right arm disability.  He described a constant right shoulder pain of 6/10 severity, limited range of shoulder motion, and tingling in the medial palmer right hand when bringing the arm up posteriorly.  On examination, the Veteran demonstrated 5/5 right upper extremity strength initially with poor effort but improved with some coaching.  He had a 4 cm. atrophy 13 cm. above the elbow.  Sensory examination was decreased to pinprick (pp) in the right palmar and dorsal aspect of the hand in a median, radial and ulnar distribution.  However, some inconsistencies were noted.  The examiner noted that the Veteran's symptoms were much worse than shown by objective findings on examination and EMG study.  The examiner discussed an option for ulnar nerve surgery, but this surgery did not have a good success rate.

A December 2006 physician statement asserted that the Veteran was scheduled for right shoulder arthroscopy with subacromial decompression and debridement of labrum tear later that month.  The Veteran did not undergo this procedure.  See VA C&P examination report dated June 2009.

Thereafter, the Veteran's VA clinic records reflect his report of right shoulder pain ranging from 6-9/10 severity.

On VA C&P examination in June 2009, the Veteran endorsed right shoulder pain, weakness, swelling, stiffness, instability and fatigability.  He described losing at least three jobs due to his right shoulder disability.  He experienced daily difficulty with tarping and strapping his truck loads which required co-worker assistance.  He had been given an automatic truck as a standard shift vehicle worsened his shoulder pain.  He was able to perform routine daily activities, although painful at times, but he could not hold his grand-daughter.  On examination, the right shoulder demonstrated forward flexion to 115 degrees with pain throughout but increasing at 115 degrees.  He had abduction to 90 degrees with pain throughout but increasing at 90 degrees.  The Veteran could not place his right arm in the requisite position to perform internal or external rotation.  There was pain on motion but no additional motion loss with repetitive testing.  His flare-ups consisted of increased pain with increased activity as well as cold or moist weather.

On VA C&P neurologic examination in June 2009, the Veteran described being "mixed-handed" explained as being right handed for all activities other than writing.  He described being unable to play any sport due to his right shoulder disability.  He reported episodes of very painful near-dislocation of the right shoulder at least twice per week and, at times, more than once per week.  He had a baseline pain of 6/10 severity which was 10/10 in severity up to 6 to 8 hours a day.  He had a constant throbbing pain with constant dysesthesias in the right hand, especially the 4th and 5th fingers.  He dropped items from his right hand once or twice a day and could not carry a 20-ounce bottle for more than one minute.  At times, his whole right arm would tingle or he would awaken with swollen hands.  He had lancinating pain if he set his elbow down the wrong way every couple of days.  His right arm became numb with use of a lawn mower and a weed wacker, and could no longer use a jet ski.  His inability to lean on his arm also interfered with his sex life.  The Veteran's flare-ups involved pain, weakness, fatigue and functional loss.  

On physical examination, the Veteran's right shoulder demonstrated 4/5 strength of the scapula, biceps, triceps and hand grip (HG).  The right forearm muscles were atrophic when compared with the left.  Deep tendon reflexes were within normal limits (WNL).  Sensation to monofilament was reduced throughout the dorsal and palmar right hand, which was more pronounced in the 4th and 5th digits.  Sensation to vibration was reduced from the right olecranon and distal throughout the forearm and hand.  The examiner opined that, due to the Veteran's mixed-handedness, both of the Veteran's shoulders should be considered dominant.

Thereafter, the Veteran's VA clinic record noted the Veteran's report of right shoulder pain of ranging from 6-10/10 severity.  He was described as showing limited ROM.

At his Travel Board hearing in March 2011, the Veteran testified to a progressive worsening of right shoulder pain to the point of being unable to perform activities.  He used a standard-shift truck which left his right arm painful and weak by the end of the day.  His commercial truck license prevented him from taking medications.  He described a worsening of his right arm numbness to the point of having no right hand grip.  A couple of times per week, he had hand cramps which clawed his fingers and knotted up his forearm.  He awoke early in the night with his arm asleep.  He could not ride a motorcycle or jet ski because his hand went numb.  He described his daily pain as 7-8/10 in severity which worsened with rainy weather.  He described his fingers as turning blue and swelling.  His worse pain was 10/10 in severity which was excruciating and unbearable.  He had been unable to hold his infant grand-children.  The Veteran wrote with his left hand, but performed all other activities with his right hand.  He could no longer perform job duties such as throwing chains, straps and tarps.  He had one physician reject him physically due to right shoulder subluxation.  He described his right arm as popping out of joint a couple of times per day.  He had difficulty with activities such as shaving, putting on his coat, and overhead use.

On VA C&P examination in May 2011, the Veteran described daily right shoulder pain, located on the posterior shoulder region which radiated to the lateral triceps region, which was generally 7-8/10 in severity.  Provocative factors included moving the shoulder the wrong way and prolonged typing.  He endorsed right shoulder symptoms of pain, weakness, swelling, stiffness, instability and fatigability.  His treatment included intra-articular injections which were effective for a few weeks to a month.  The Veteran experienced constant tingling of the right medial forearm and medial hand as well as 4th and 5th digits with a cramping sensation of the hand.  He noted a loss of right hand strength with dropping of items.  He denied pain, weakness, swelling, stiffness, instability or fatigability of the right wrist or elbow.  The Veteran reported being capable of performing his work-related duties as well as routine daily activities.

On examination, the Veteran demonstrated right shoulder flexion to 150 degrees, abduction to 90 degrees, external rotation to 30 degrees and internal rotation to 5 degrees.  There was right elbow flexion to 100 degrees, forearm supination to 70 degrees and forearm pronation to 40 degrees.  The Veteran described pain in the right shoulder which radiated to the wrist with supination and pronation, and "nerve" pain at the elbow with flexion of 90 degrees or more.  There was right wrist dorsiflexion to 70 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  There was no objective pain on motion or additional limitation of motion with repetitive testing.  The flare-ups of the right shoulder consisted of increased pain which occurred with activity as well as cold and moist weather.  The right shoulder demonstrated no warmth, crepitus or effusion but there was generalized shoulder tenderness with palpation.  The wrist and elbow showed no warmth, crepitus, tenderness or effusion.  The right hand was significant for right index finger metacarpophalangeal joint (MPJ) flexion to 90 degrees, proximal interphalangeal joint (PIP) flexion to 80 degrees and distal interphalangeal (DIP) flexion to 80 degrees; right long finger MPJ flexion to 85 degrees, PIP flexion to 90 degrees and DIP flexion to 80 degrees; and right little finger MPJ flexion to 90 degrees, PIP flexion to 90 degrees and DIP flexion to 80 degrees.  When using the thumb, there was no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers, no objective evidence of pain on attempted opposition, and no additional limitation of motion on repetitive testing.  There was no deformity of any digit.  The right hand demonstrated 35 pounds of force compared to 90 pounds of force for the left hand.  The left forearm was larger (13.25 inches) than the right (12.5 inches) which could partially be due to the Veteran's left hand dominance.  Sensation to vibration was normal in the right upper extremity but sensation to monofilament was diminished in the medial right hand and digits 3-5.  An EMG examination was interpreted as showing a chronic right ulnar nerve lesion at the proximal elbow.  X-ray examinations of the right shoulder, wrist and elbow were unremarkable.  It was noted that the Veteran was working full-time as a truck driver, but was not involved in loading or unloading the vehicle.  He was able to accomplish all of his work-related duties.  The examiner opined that the Veteran's right shoulder and ulnar conditions did not impact his ability to perform tasks required for employment or daily activities.

Thereafter, VA clinic records include a November 2011 record wherein the Veteran was seeking a work slip.  He described being free from right shoulder pain with full ROM.  Yet, the next month, the Veteran reported right shoulder pain of 10/10 severity.  He reported right shoulder pain of 8/10 severity in January 2012.

Private physical therapy records include a January 2012 evaluation for chronic right upper extremity pain.  He described increased pain with lifting, movement, gripping and unscrewing lids.  He rated his pain as 9/10 in severity.  His limitations included household chores, driving, sports and self-care activities.  He was not working as he could no longer perform his required tasks.  Examination showed reflexes to be 2+ and symmetrical in the biceps, brachioradialis and triceps.  The dermatome levels at C2-T1 were normal with light touch.  Manual muscle testing revealed 3+/strength in right shoulder flexion, 3-/5 strength in shoulder abductors, 5/5 shoulder strength for internal rotators, biceps and triceps, and 4/5 strength with internal rotation.  It was noted that the Veteran was inconsistent with questionable effort to maintain resistance without signs of compensation noted when attempting to maintain resistance against therapist when attempting strength.  There was significant tenderness surrounding the right shoulder, specifically within the deltoid's bicipital groove as well as the humeral head at the attachment of the supraspinatus muscle tissue.  The Veteran described himself as right-hand dominant.  There was active right shoulder forward flexion to 120 degrees, abduction to 80 degrees, external rotation to 40 degrees and internal rotation to 75 degrees.  There was passive right forward flexion to 130 degrees, abduction to 115 degrees and external rotation to 50 degrees.  The right hand grip strength was 33 pounds of forces when compared to 101 pounds of force on the left.  On testing quick grip alternation movements, there was poor consistency showing the Veteran getting up to the 60 to 70 force range on the right with quick motions.  An apprehension test was positive for instability with Neer's and Kennedy-Hawkin's tests both positive for impingement.  The Veteran was assessed with decreased functional mobility of the right shoulder with decreased strength and range of motion.  His subsequent physical therapy records include the Veteran's report of increased right shoulder pain when performing heavy home construction projects, including building a stairway and hanging drywall.

A VA C&P neurology examination in February 2012 reflected a report that the Veteran was ambidextrous.  He described moderate constant and intermittent pain as well as paresthesias/dysesthesias and numbness.  There was 4/5 strength in right elbow flexion, elbow extension, wrist flexion and wrist extension as well as grip and pinch (thumb to index finger).  There was no muscle atrophy.  Reflexes in the biceps, triceps and brachioradialis were normal.  Sensation to light touch of the shoulder area (C5), inner and outer arm (C6/T1) and hand/fingers (C6-8) were normal.  There were no trophic changes.  The examiner diagnosed the Veteran with moderate incomplete paralysis of the right ulnar nerve.  The examiner opined that EMG studies revealed findings consistent with chronic right ulnar nerve lesion at proximal elbow.  The examiner also opined that the Veteran's best work environment would be a sedentary work with minimal lifting, twisting and repetitive use of his right shoulder.

Thereafter, VA clinic records show that the Veteran received tendon sheath injections in the right elbow.  A May 2012 clinic record noted that the Veteran was having right elbow pain, especially around the medial condyle and epicondyle area, which radiated to the right forearm volar aspect.  He reported difficulty lifting heavy objects.  In October 2012, he reported pain of 9/10 severity.  At that time, an MRI was interpreted as showing abnormality in the supraspinatus tendon and subscapularis tendons suspicious for tendinopathy, findings consistent with a labral tear, and moderate degenerative changes of the acromioclavicular joint.  

A November 2012 VA orthopedic consultation reflected that the Veteran demonstrated diffuse pain and stiffness of the right shoulder with mild limited range of motion and doubtful speed and wrist tests.  A Yergason sign was positive, and pain was aggravated when trying to touch the opposite scapula as well as passive neck motions. There was paraspinal spasm with pain in the trapezius muscle region and posterior aspect of the scapula area.  The examiner provided impressions of painful right shoulder with tendinitis bursitis as well as hypertrophy and facet arthropathy of the cervical spine.  The Veteran was prescribed Vicodin in February 2013.  He described being capable of performing all activities of daily living in March and April 2013. 

IV.  Analysis

As a preliminary matter, the Board notes that the Veteran alleges being ambidextrous using his left hand for writing and using his right hand for all other activities.  As a factual matter, the Board has no reason to doubt the Veteran's description of activities performed by each hand.  In June 2009, a VA examiner provided opinion that the Veteran should be considered right hand dominant.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Only one hand shall be considered dominant.  Id.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.

Given the evidence received during the appeal period, the Board will deem the Veteran as right hand dominant for VA rating purposes.  38 C.F.R. § 4.69.


A.  Right shoulder (major)

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for service-connected right (major) shoulder disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's right (major) shoulder disability results in limitation of arm motion well above midway between side and shoulder level even when considering functional impairment on use; there is no malunion, frequent dislocations of the scapulohumeral joint with guarding of all arm movements, fibrous union or nonunion of the humerus, ankylosis, or loss of head.

With respect to range of motion, the Veteran's right shoulder motion has been measured as active forward flexion to 130 degrees and abduction to 140 degrees (VA examination dated April 2004), forward flexion to 115 degrees with abduction to 90 degrees (VA examination dated June 2009), flexion to 150 degrees with abduction to 90 degrees (VA examination dated May 2011) and flexion to 120 degrees with abduction to 80 degrees (private therapy records dated January 2012).  

The clinical records also include descriptions of limited range of motion, but the extent of limitation is not expressed in degrees.  An April 2004 VA neurology examination described full range of shoulder motion.  A November 2012 VA orthopedic examiner described "mild" limited range of motion.  The Veteran himself has not expressed his limitation of motion in terms of degrees other than reporting an inability to perform overhead tasks.

Overall, the measurements of the Veteran's limitation of right shoulder motion fall well short of the criteria of limitation of arm motion midway between side and shoulder level.  The Veteran's description of being unable to perform overhead tasks is entirely consistent with the 20 percent rating assigned, which contemplates limitation of arm motion at shoulder level.  Thus, the Board finds that the Veteran is not entitled to a higher rating under DC 5201.

The Veteran has a history of right shoulder subluxations manifested by pain, stiffness, aching, soreness, weakness, swelling, instability and fatigability.  He described recurrent "near-dislocation" episodes to VA examiners in April 2004 and June 2009, but described daily out of joint dislocations during his March 2011 hearing.  

The private and VA examination reports of record reflect one instance in June 2009 wherein the Veteran was unable to perform range of motion testing for internal or external rotation.  Otherwise, the Veteran has demonstrated active movement in all planes of right shoulder motion.  There has been no finding of guarding of all arm movements.  The x-ray examination reports of record, dated April 2004 and May 2011, as well as an MRI performed in October 2012, did not report any evidence of fibrous union or nonunion of the humerus, ankylosis, or loss of head.  Thus, the Board finds that the Veteran is not entitled to a higher rating under DC 5202.

As the currently assigned 20 percent rating is the maximum allowable rating under DC 5203, there is no further basis for consideration of this diagnostic code.

The Board also finds that the 20 percent rating assigned for right shoulder limitation of motion adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  The Veteran has credibly described chronic right shoulder pain with recurrent "near-dislocation" episodes which result in pain, stiffness, aching, soreness, weakness, swelling, instability and fatigability.  He has described functional limitations such as being unable to perform overhead work, heavy duty work activities, or using equipment which vibrates. 

The clinical findings include findings of right shoulder strength of 3+/5 in flexion, 3-/5 in abduction and 4/5 in internal rotation.  The VA examinations in 2004 described pain throughout right shoulder motion but no guarding.  The VA examiners in June 2009 and May 2011 found pain on motion but no additional motion loss with repetitive testing.

In totality, the Veteran's report of functional limitations is generally credible although there are some inconsistencies.  For example, the Veteran has alleged an inability to perform strenuous activities yet physical therapy records in 2012 reflect that he was building a stairway and hanging drywall.  Overall, the clinical findings credibly reflect right shoulder limitation of motion with functional impairment on use, but do not reflect any additional functional loss which more nearly approximates limitation of arm motion below shoulder level.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 20 percent for the Veteran's right shoulder disability for any time during the appeal period.

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim despite some inconsistencies.  Notably, the Veteran describes right shoulder limitation of motion with functional impairment on use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA and private physicians greatly outweigh the Veteran's contentions, as these examiners used a goniometer to more accurately measure the right shoulder motion, and used their clinical experience to objectively measure and evaluate his strength, coordination, etc.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Right ulnar neuropathy (major)

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent rating for service-connected right (major) ulnar neuropathy, but no higher, have been met for the entire appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's right ulnar neuropathy more closely approximates moderate incomplete paralysis due to symptoms of dysesthesias of the right hand and fingers, 4/5 upper extremity and hand strength and mild disuse atrophy. 

Here, the Veteran credibly describes right ulnar neuropathy symptoms of dysesthesias of the right hand and fingers with reduced strength of his upper extremities and grip.  There is a definitive ulnar impairment confirmed by EMG study.  The clinical findings demonstrate decreased sensation throughout the dorsal and palmar hand which is more pronounced on the right 4th and 5th fingers with reduced vibratory sense from the right olecranon to the forearm and hand.  There is evidence of right forearm atrophy consistent which one examiner opined was consistent with disuse atrophy, and reduced hand grip strength.

The question, therefore, concerns the overall severity of the Veteran's symptomatology of his ulnar impairment.  There is no credible evidence of "complete" paralysis.  The EMG studies are described as showing "mild" or chronic ulnar mononeuropathy with evidence of good reinnervation.  The Veteran describes hand cramping episodes, but the extensive VA neurology examination in May 2011 showed full use of the fingers with no gap between the thumb pad and fingers when attempting to oppose.  There was an approximate loss of 1/3 of right grip strength (35 force pounds) when compared to the left, but a January 2012 private therapy consultation noted that the Veteran achieved grip strength in the 60 to 70 force pound range with quick motions.  There is atrophy of the right forearm, but not of the dorsal interspace, or the thenar or hypothenar eminences.  A February 2012 VA neurology examination described 4/5 strength in elbow extension and flexion, wrist extension and flexion, and grip and pinch test.  There are no associated trophic changes.

In addition, the record includes examiner opinions regarding the overall severity of the Veteran's right ulnar impairment.  A VA examiner in April 2004 described the overall impairment as "mild" in degree while a VA examiner in February 2012 described "moderate" incomplete paralysis.  An EMG evaluation in January 2003 was described as showing "mild" chronic right ulnar mononeuropathy.

Furthermore, the Veteran has described limitations such as being unable to hold an infant, being unable to use vibrating tools, and having difficult with chores such as shaving and putting on his clothes.  However, the Veteran's physical therapy records also include his report of performing activities such as building a stairway and hanging drywall.

Overall, when evaluating the relative impairment of motor function, sensory disturbance and trophic changes, the Board is of the opinion that the Veteran's right ulnar impairment (major) more closely approximates moderate incomplete paralysis of the ulnar nerve due to symptoms of dysesthesias of the right hand and fingers, 4/5 upper extremity and hand strength and mild disuse atrophy.  Notably, the RO has rated the Veteran's ulnar neuropathy as moderate incomplete paralysis of the minor extremity, but the Board has held above that the right upper extremity may be deemed the dominant extremity for VA rating purposes.  Thus, a 30 percent rating is warranted under DC 8516.

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim despite some inconsistencies.  Notably, the Veteran describes right ulnar nerve impairment with functional impairment on use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA and private physicians greatly outweigh the Veteran's contentions, as these examiners have greater expertise and training to evaluate the extent of neurologic impairment.  The record possibly reflects an increased severity of right ulnar impairment during the appeal period, e.g, examiner impressions from "mild" in 2004 to "moderate" in 2012, but the overall disability has not been manifested by more than "moderate" incomplete paralysis impairment for any time during the appeal period.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Extraschedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board finds that the schedular ratings assigned for the Veteran's service-connected right shoulder and ulnar nerve disabilities reasonably contemplates his symptomatology.  Accordingly, the schedular criteria are adequate to evaluate the disability at all points pertinent to this appeal.  In this respect, the Veteran reports chronic right shoulder and ulnar pain as well as dysesthesias and functional impairment.  The criteria pertaining to the right shoulder specifically consider motion loss, ankylosis, and the effects with impairments involving the humerus, clavicle or scapula.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 provide authority to consider any additional factors which effect functional impairment.  The criteria for ulnar nerve impairment allow a separate rating based upon neurologic deficits which also provides broad discretion to review any factors affecting functioning of the forearm, wrist and hand.  For both disabilities, higher schedular ratings exist but the Veteran does not meet, or more nearly approximate, those criteria.  The Board further notes that there has been no specific allegation by the Veteran or his representative that the applicable schedular criteria for rating the disability under consideration are inadequate. Accordingly, the fundamental requirement for invoking the procedures for assignment of an extra-schedular rating is not met.

Finally, as for Veterans allegation of unemployability, this issue is addressed in the remand following this decision.

ORDER

A rating greater than 20 percent for service-connected right shoulder disability is denied. 

A 30 percent rating for service-connected right ulnar nerve impairment is granted.


REMAND

The Veteran claims that his service-connected posttraumatic stress disorder (PTSD), right shoulder and right ulnar disabilities have rendered him unable to obtain and retain substantially gainful employment.  As a result of the Board's decision, the Veteran holds a 30 percent rating for PTSD, a 30 percent rating for right ulnar neuropathy and a 20 percent rating for right shoulder disability.  This results in a combined 60 percent rating.  38 C.F.R. § 4.25.  While the right shoulder and right ulnar disabilities stem from the same etiology, the Veteran does not meet the criteria for schedular consideration of a TDIU rating.  38 C.F.R. § 4.16(a).

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In July 2013, the Director, Compensation and Pension Service provided an opinion that the Veteran's service-connected disabilities did not significantly impact his employment noting that medical opinion of record found him capable of working in a sedentary occupation.  Thus, the Director, Compensation and Pension Service found that extraschedular consideration of a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.

The Director, Compensation and Pension opinion did not reflect review of an April 2013 VA mental health clinician opinion that the Veteran is unable to work due to medications taken for PTSD, which by the clinic records are shown to be Sertraline every morning as well as Trazodone and Lamotrigine at night before bedtime.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability)

Notably, a VA clinician in November 2011 provided opinion that the Veteran had no documented side-effects from taking Sertraline and Trazodone which would prevent him from gainful employment.

Thus, the record contains conflicting medical opinions regarding whether the Veteran's medications interfere with his ability to obtain and maintain substantially gainful employment.  As no reasoning is provided for either opinion, the Board has not way to evaluate the probative value of these differing opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Thus, the Board requires medical opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and vocational background, to include consideration of the effects of medications prescribed to treat service-connected disabilities.

On remand, the Board observes that the Veteran appears to have held numerous jobs during the appeal period.  A March 2012 VA clinic record noted that he was still seeking gainful employment.  On remand, the RO should provide the Veteran with a VCAA letter on the TDIU issue which includes a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) for him to return to determine his employment income during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.  The Veteran should be provided a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) for him to return to determine his employment income during the appeal period.

2.  Associate with the claims folder records of the Veteran's VA treatment since November 14, 2012.

3.  Upon completion of the above, schedule the Veteran for general medical examination for opinion as to whether his service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment for any time during the appeal period.  The claims folder contents must be made available to the examiner for review.

Following examination and interview of the Veteran as well as review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singly or combined, have rendered him unable to obtain or maintain substantially gainful employment for any time during the appeal period.  

In providing this opinion, the examiner should describe the effects of medications prescribed to treat service-connected disability (which include Sertraline, Trazodone, Celexa, Lamotrigine and Vicodin) has upon the Veteran's ability to perform substantially gainful employment.  The examiner's attention is directed to the April 2013 VA mental health clinician opinion that the Veteran is unable to work due to medications taken for PTSD and the November 2011 VA clinician opinion that the Veteran had no documented side-effects from taking Sertraline and Trazodone.

4.  Thereafter, forward the Veteran's claims folder to the Director, Compensation and Pension for an addendum opinion regarding the Veteran's entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

5.  Upon completion of the above, readjudicate the claim of entitlement to entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the claim is not granted in full, the RO should furnish the Veteran an SSOC and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


